Name: Commission Implementing Regulation (EU) No 725/2014 of 30 June 2014 amending Council Regulation (EC) No 499/96 as regards new Union tariff quotas for certain fish and fishery products originating in Iceland
 Type: Implementing Regulation
 Subject Matter: international trade;  Europe;  foodstuff;  fisheries;  trade;  tariff policy
 Date Published: nan

 1.7.2014 EN Official Journal of the European Union L 192/40 COMMISSION IMPLEMENTING REGULATION (EU) No 725/2014 of 30 June 2014 amending Council Regulation (EC) No 499/96 as regards new Union tariff quotas for certain fish and fishery products originating in Iceland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 499/96 of 19 March 1996 opening and providing for the administration of tariff quotas of the Union for certain fish and fishery products originating in Iceland (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By Council Decision 2014/343/EU (2), the signing and the provisional application of an Additional Protocol to the Agreement between the European Economic Community and Iceland consequent to the accession of the Republic of Croatia to the European Union have been approved. (2) The Additional Protocol provides for two new tariff quotas for release for free circulation in the European Union of frozen Norway lobsters and of fresh or chilled fillets of redfish originating in Iceland. (3) It is necessary to amend Regulation (EC) No 499/96 in order to implement the new tariff quotas. (4) The new tariff quotas should apply for a period of 12 months. In accordance with Decision 2014/343/EU, they are to apply from the day of the provisional application of the Additional Protocol. This Regulation should therefore apply from the same date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The following rows are added to the Annex to Regulation (EC) No 499/96: 09.0813 0304 49 50 Fillets of redfish (Sebastes spp.), fresh or chilled From 1.8.2014 to 31.7.2015 100 0 09.0814 0306 15 90 Norway lobsters (Nephrops norvegicus), frozen From 1.8.2014 to 31.7.2015 60 0 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 75, 23.3.1996, p. 8. (2) OJ L 170, 11.6.2014, p. 3.